UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                          Plaintiff,                          :    ORDER

                 -v.-                                         :
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                               :

                           Defendants.                        :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The Court has considered the parties’ recent correspondence (Docket ## 267, 273-79)
and rules as follows:

        1. Collector’s Coffee, Inc.’s (“CCI”) motion to stay the case for 60 days and modify the
Amended Scheduling Order to continue all dates for 180 days (Docket # 267) is denied. Given
the ongoing Covid-19 pandemic, the Court certainly recognizes that in-person depositions
cannot occur imminently. Nonetheless, CCI provides no specific reason why the case needs to
be stayed. The parties have already agreed to, and the Court has granted, a 60-day extension of
CCI’s time to respond to the First Amended Complaint and a 30-day extension of CCI’s time to
respond to discovery requests. Docket # 269. Moreover, CCI has already been granted stays
due to the changing of counsel. See Docket ## 182, 197. Accordingly, the parties should
continue to abide by the deadlines in Docket ## 124, 212, as extended by Docket # 269. If there
comes a point in the future where a party can meet the “good cause” standard of Fed. R. Civ. P.
6(b)(1) by demonstrating that it has acted diligently and still will not be able to meet a Court-
ordered deadline, it may apply to the Court for an extension in accordance with paragraph 1.E of
the Court’s Individual Practices.1

        2. As for the SEC’s request to have the Court order Mykalai Kontilai to produce tax
returns and real property records (Docket # 274), Mr. Kontilai has asked for formal briefing
(Docket # 279). In light of the fact that counsel has been aware of this dispute for weeks (and
previously was ordered to produce the real property records (Docket # 78)), the Court sees little
basis for delaying the resolution of the SEC’s application. Nonetheless, the Court will
reluctantly grant a one-week period to allow the filing of any formal brief or other materials in



        1
         CCI’s letter suggests that a stay is warranted based on the fact that the Supreme Court
recently granted a writ of certiorari to determine the SEC’s entitlement to seek disgorgement.
(Docket # 267 at 3). Any such application would be meritless inasmuch as it is undisputed that
the SEC is entitled to seek other relief in this case, including civil penalties.
opposition to the SEC’s request. Accordingly, Mr. Kontilai’s opposition papers shall be filed on
or before April 6, 2020. Any reply is due April 13, 2020.

       SO ORDERED.

Dated: March 30, 2020
       New York, New York




                                               2
